Citation Nr: 1127257	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-39 108	)	DATE
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for traumatic arthritis of the lumbosacral spine, with degenerative disc disease, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1994, with prior active service totaling two years, nine months, and one day.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2004 by the VARO in Cleveland, Ohio, continuing and confirming the previously assigned rating of 10 percent for the Veteran's service-connected traumatic arthritis of the lumbosacral spine.  By subsequent rating action in January 2009, the RO in Houston, Texas, assigned a 40 percent evaluation, effective from February 27, 2004 (the date of the RO's receipt of the claim for increase) for such disability, recharacterized as traumatic arthritis of the lumbosacral spine with degenerative disc disease, and further increased such rating to 50 percent, effective from November 20, 2007.  

By its decision of September 2009, the Board assigned a 50 percent schedular evaluation for the Veteran's traumatic arthritis of the lumbosacral spine with degenerative disc disease for the period prior to November 20, 2007, but denied any schedular increase therefor beyond 50 percent subsequent thereto.  In addition, the Board remanded to the Houston RO via the VA's Appeals Management Center (AMC) in Washington, DC, the question of entitlement to a rating in excess of 50 percent on an extraschedular basis, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  



FINDING OF FACT

On June 8, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant, through his authorized representative, that he wished to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his authorized representative has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
                                        ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


